  Exhibit 10.2


 
CONSULTING AND NONDISCLOSURE AGREEMENT
 
This Consulting and Nondisclosure Agreement (“Agreement”) is entered into
between Command Center, Inc., a Washington Corporation (“Command”), and Ronald
L. Junck (“Consultant”).
 
WHEREAS, Command wishes to engage Consultant for services relating to Command’s
business, which may entail, in part, operational and financial details of
Command, which in many cases are confidential and not known to the general
public;
 
WHEREAS, as part of the services provided by Consultant, Consultant is willing
to protect the confidentiality of such information;
 
NOW, THEREFORE, Command and Consultant agree as follows:
 
1.            Terms of Agreement. The engagement between the parties shall
commence as of June 1, 2018, and shall continue through July 31, 2018 (the
“Term”). This Agreement can be extended by mutual consent of the parties hereto
upon the same terms and conditions for a period of time as agreed upon by the
parties. Command may terminate this agreement with or without cause at any time
without penalty or obligation to make any specific additional payments to
Consultant as long as it has paid to Consultant the fees as contemplated herein.
In the event Command elects to terminate this Agreement and the services
provided by Consultant without good cause, Command will pay to Consultant the
full amount of fees remaining through the Term of this Agreement. In the event
Consultant elects to terminate this Agreement for any reason, no additional
payments will be made to Consultant. Further, in the event either party elects
to terminate this Agreement and the services provided by Consultant, Consultant
will immediately return any and all property of Command provided to Consultant
during the term of this Agreement and all Confidential Information (as defined
below).
 
2.            Compensation and Terms. As may be requested by Command from time
to time, Consultant shall provide Command with services within Consultant’s
areas of experience and knowledge relating to Command’s general operations and
governance and/or in other similar tasks. The services may include periodic
reporting related to these services as may be required by Command. Consultant
will not at any time be required to provide legal advice or legal services to
Command, any employee of Command, or any member of the company’s board of
directors.
 
Command shall pay Consultant on monthly basis for all services performed within
the month. Consultant will be paid at a rate of $10,000 for each calendar month
of the Term of this Agreement. Each monthly payment will be made by Command
within five days of the first day of each month. Consultant hereby agrees and
acknowledges the compensation rate set forth herein is all that Consultant will
be owed for all services rendered to Command under this Agreement.
 
 
Page 1 of 4

 
 
3.            Expenses. Consultant is responsible for all costs and expenses
incurred in the course of performing services under this Agreement, unless
previously approved by Command. However, in the event Command and Consultant
agree that travel is necessary for Consultant, Command shall pay all expenses
reasonably incurred by Consultant in the course of such travel.
 
4.            Time Requirements. Consultant agrees to furnish Command with
consulting services as required by Command and as mutually agreed upon by the
parties hereto. Consultant agrees and acknowledges that the hours required to
provide the services contemplated in this Agreement may require irregular
working hours at times and may require meeting stated deadlines. However,
Consultant will not be required to provide more than 10 hours per month of
consulting services to Command.
 
5.            Independent Contractor. Both Command and Consultant agree that the
Consultant will act as an independent contractor in the performance of his
duties under this Agreement. Accordingly, Consultant shall be responsible for
payment of all taxes including Federal, State and local taxes arising out of
Consultant's activities in accordance with this Agreement, including by way of
illustration but not limitation, Federal and State income tax, Social Security
tax, Unemployment Insurance taxes, and any other taxes or business license fee
as required. At no time is Consultant authorized to enter into any agreements
(written or otherwise) or make any material representations on Command’s behalf.
 
6.            Confidential Information.
 
(a) The words “Confidential Information” mean any nonpublic information, whether
presented orally, in writing or electronically, relating to Command, provided or
made available to Consultant during the term of this Agreement, including
without limitation any of the following:
 
(1) All ideas, methods, plans, relationships, techniques, formats,
specifications, procedures, designs, systems, processes, data and software
systems;
 
(2) All marketing, pricing and financial information, including revenues,
expenses, budgets and projections;
 
(3) All customer information including any data and details on specific customer
accounts;
 
(4) All specific proprietary computer software, algorithms, computer processing
systems, object and source codes, user manuals, and systems information and
documentation, including how any of the above are applied in Command’s business
operations;
 
(5) All Trade Secrets (as defined below);
 
(6) All Work Product (as defined below); and
 
Page 2 of 4

 
 
(7)            All other information which is marked as confidential or
explained to be confidential or which by its nature is confidential.
 
(b)            The term “Trade Secrets” as used in this Agreement shall mean
Confidential Information that:
 
(1)            derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use; and
 
(2)            is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
 
(c)            This Agreement shall not apply to and the words “Confidential
Information” or “Trade Secrets” shall not include information that is generally
available to the public other than as a result of wrongful disclosure by others
or information rightfully received by either party from a third party without
restriction on disclosure or use.
 
(d)            This Agreement is not intended to obligate either party to
disclose any particular information.
 
7.            Use and Protection of Confidential Information. Consultant will
use the Confidential Information of Command only for designated purposes related
to certain business operations of Command and as maybe needed generally in the
course of providing the consulting services contemplated by this Agreement.
Consultant, as the recipient of Confidential Information, shall take all
reasonable precautions to guard and protect the secrecy and confidentiality of
the Confidential Information so received, including all of the same precautions
that he would take to guard and protect his own confidential information or that
of any other client or employer of Consultant. Except as otherwise provided in
this Agreement, Confidential Information shall not be disclosed by Consultant to
any person or entity or used for his own benefit or the benefit of any other
person or entity. Consultant shall not make copies of any Confidential
Information or allow access to Confidential Information to any unauthorized
third party without the prior written consent of Command. All Confidential
Information shall remain the property of Command. Command has not granted a
license to Consultant to use or exploit Confidential Information for the benefit
of himself or any third party. The restrictions and other terms of this
Agreement will continue for as long as information remains Confidential
Information, and will survive termination of this Agreement.
 
8.            Return of Confidential Information. Upon written request of
Command, Consultant shall return or destroy (as specified by Command and at
Command’s expense) all Confidential Information. If requested by Command,
Consultant shall sign a statement certifying that all Confidential Information
has been returned or destroyed in accordance with Command’s instructions.
Disclosure of Confidential Information to Consultant hereunder shall not
constitute any option, grant or license to Consultant under any patent or other
rights now or hereafter held by Command or its subsidiaries.
 
 
Page 3 of 4

 
9.            Ownership of Work Product.
 
(a)            Consultant acknowledges and agrees that any and all work product
of Consultant under this Agreement, whether tangible or intangible, written or
unwritten, including, without limitation, text, computer software, stored data,
programs, photograph, video, multi-media item, or other work of authorship and
instrumentation, including copies and duplicates of same, inventions, ideas,
discoveries, improvements, enhancements, whether or not shown or depicted in
writing or reduced to practice, whether or not patentable and including those
which may be subject to copyright protection (collectively, “Work Product”),
shall belong solely to Command and that Consultant shall not at any time now or
in the future hold or retain any rights or interests in or to any Work Product.
Consultant shall give to Command all electronic and hard copies of all Work
Product upon demand.
 
(b) To the extent that any Work Product may not properly be considered works
made for hire, Consultant represents and warrants that Consultant is the owner
of the Work Product. Consultant further represents and warrants that, whether or
not the Work Product may properly be considered a work made for hire, all Work
Product delivered under this Agreement is original to Consultant and that the
Work Product does not infringe upon any third party rights including, but not
limited to, copyright, trademark, patent, trade secret, privacy, publicity, and
any other intellectual property rights or legally protectable property rights.
 
10.            Business Transactions. This Agreement shall not obligate either
party to enter into any future business transaction with the other party.
 
11.            Waiver. No failure or delay by either party in enforcing any
condition or term of this Agreement shall be construed as a waiver of its right
to do so, nor shall any single or partial waiver be construed as a waiver with
respect to any future violation of the same or any different condition or term.
Any waiver, alteration, or modification of any of the provisions of this
Agreement or cancellation or replacement of this Agreement shall not be valid
unless in writing and signed by the parties.
 
12.            Entire Agreement. This Agreement embodies the entire agreement
and understanding of the parties with respect to the subject of consulting
services and supersedes all prior discussions, negotiations, agreements and
understandings among the parties with respect to this subject.
 
DATED THIS 25th day of May, 2018.
 
 
COMMAND CENTER, INC.                                                

CONSULTANT
 
 
By: Richard K. Coleman, Jr.                                              

                       
By: Ronald L. Junck_________________
 
Title: President and CEO                 

                      

Title: _________-------________________
 
 
Page 4 of 4
